Citation Nr: 0838666	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-34 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased initial disability rating for 
service-connected sensory neuropathy of the right lower 
extremity, currently evaluated as 10 percent disabling 
effective September 15, 2004.

3.  Entitlement to an increased disability rating for 
service-connected lumbar spine degenerative joint disease 
(DJD) currently evaluated as 10 percent disabling effective 
July 16, 2003.


REPRESENTATION

Veteran represented by:	John S. Barry, Esq.




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970.  Service in Vietnam and award of the Purple Heart, 
Distinguished Flying Cross and Silver Star medals are 
evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Procedural history

The veteran's claim for service connection for sexual 
dysfunction to include as secondary to his service-connected 
PTSD disability was denied in a December 2004 rating 
decision.  The veteran's claim for service connection for 
sensory neuropathy of the right leg was granted in the 
December 2004 rating decision, and initially evaluated as 10 
percent disabling effective September 15, 2004.  The 
veteran's October 2004 claim for an increased disability 
rating for his service-connected DJD lumbar spine was denied 
in the December 2004 rating decision.  The veteran disagreed 
with the decisions regarding those claims and perfected an 
appeal as to those issues and the issue of entitlement to 
service connection for a sleep disorder.

In a February 2008 decision, the Board denied entitlement to 
service connection for a sleep disorder, and remanded the 
issues of entitlement to service connection for erectile 
dysfunction, entitlement to an increased initial disability 
rating for service connected sensory neuropathy of the right 
leg and an increased disability rating for service connected 
DJD lumbar spine for further evidentiary and procedural 
development.


Issue not on appeal

As noted, the Board has previously denied the issue of 
entitlement to service connection for a sleep disorder.  The 
record indicates the veteran has not appealed that issue.  
Thus, the issue will not be addressed any further herein.


FINDINGS OF FACT

1.  In the February 2008 remand, the Board determined that 
further orthopedic and neurologic examination was required to 
provide detail of the veteran's current medical conditions.

2.  The Board's February 2008 remand also determined that 
further medical examination was required to determine whether 
there was a medical nexus between the veteran's claimed 
erectile dysfunction and a service-connected condition.

3.  The veteran failed, without good cause or adequate 
reason, to report for VA medical examinations in July 2007 
which were scheduled to determine the etiology of the 
veteran's erectile dysfunction, and evaluate the extent and 
nature of his service-connected right leg sensory neuropathy 
and lumbar spine DJD.  

4.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's erectile 
dysfunction is unrelated to his active duty service.

5.  The veteran's service-connected sensory neuropathy of the 
right lower extremity is manifested by reports of abnormal 
sensation, constant pain, anesthesia and weakness.

6.  The veteran's service-connected DJD of the lumbar spine 
is manifested by complaints of constant pain, flexion of 90 
degrees; extension of 0-30 degrees; right and left lateral 
flexion of 0-30 degrees; and, right and left rotation of 30 
degrees.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to the veteran's 
service-connected PTSD is not warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for an increased initial disability rating 
for service-connected sensory neuropathy of the right lower 
extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8521 (2008).

3.  The criteria for an increased disability rating for a 
service-connected low back DJD have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims that his erectile dysfunction 
is due to his service-connected PTSD, and that his service-
connected right lower leg and lumbar back disabilities are 
more severe than recognized by VA.  He seeks service 
connection for his erectile dysfunction, and increased 
disability ratings for his right leg and back disabilities.  
The Board will first address preliminary matters and then 
render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
further procedural and evidentiary development in a February 
2008 decision.  Specifically, the Board ordered VBA to 
provide the veteran with all legally required notice and to 
contact the veteran to obtain identification of all 
healthcare providers who have treated his low back, right leg 
and erectile dysfunction disorders.  The Board further 
directed VBA to obtain all VA outpatient records for the 
veteran from the date of March 9, 2004, onward.  Finally, VBA 
was to provide the veteran with adequate notice of scheduled 
orthopedic and neurological examinations.  

In this case, the record reveals the veteran was provided 
notice in letters date April and May 2008.  The April 2008 
letter also requested that the veteran identify any 
healthcare providers who had treated his low back, right leg 
and erectile dysfunction disorders, and notified him that he 
would be scheduled for VA medical examinations and that 
should he fail to appear for those examinations, his claim 
would be adjudicated based on the evidence already of record.  
The record indicates that the veteran failed to appear for 
his examinations which were scheduled for July 7, 2008.  
However, the record does not reveal the notice which was 
provided to the veteran that he had been scheduled for 
examinations. These circumstances bring into play the 
presumption of administrative regularity.

The Court of Appeals for Veterans Claims (Court) has held 
that certain routine administrative functions of VA will be 
presumed to have taken place even if the record does not 
specifically indicate certain actions have been taken.  "The 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties." Clear evidence to the contrary is 
required to rebut the presumption of regularity. See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992), [quoting United States 
v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)].

While the Ashley case dealt with regularity and procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the United States Court of Appeals for Veterans Claims (the 
Court) applied the presumption of regularity to procedures at 
the RO level, such as in the instant case. The Court 
specifically held that a statement such as the veteran's, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations. 

In this case, the veteran has not contended that he did not 
receive notice of the hearings, nor has he submitted evidence 
indicating that he had a good faith basis for failing to 
appear.  There is no indication in the record that he 
attempted to contact VA to postpone his examinations.  In 
sum, there is no evidence, much less clear evidence, to 
indicate that the veteran was not provided notice of the 
scheduling of the medical examinations for July 7, 2008.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  
Considering the record as a whole, the Board finds that VBA 
substantially complied with the February 2008 remand 
directions.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The claims at issue arises from the veteran's disagreement 
with denial of service connection for erectile dysfunction, 
denial of increased initial disability evaluation following 
the grant of service connection for sensory neuropathy of the 
right leg, and for an increased disability evaluation for 
service-connected lumbar spine DJD.  

With regard to the issue of entitlement to service connection 
for erectile dysfunction, the veteran was notified in letters 
dated October 2004 and April 2008 that to substantiate a 
claim for service connection, the evidence needed to show 
that he had an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease or event in 
military service.  The veteran was further advised of the 
evidence necessary to substantiate a secondary service 
connection claim in the October 2004 and April 2008 letters. 

With regard to the issue of an increased initial disability 
rating for sensory neuropathy of the right leg, the United 
States Court of Appeals for the Federal Circuit and the 
United States Court of Appeals for Veterans Claims (Court) 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 
22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  Moreover, since VA's notice criteria 
was satisfied because the RO granted the veteran's claim for 
service connection, the Board also finds that VA does not run 
afoul of the Court's recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Finally, the Board observes 
that the veteran has not contended, nor does the record 
indicate, that his claim has been prejudiced by a lack of 
notice.  See Goodwin supra at 137 [Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements].

With regard to the issue of entitlement to an increased 
rating for lumbar spine DJD, the veteran was notified in 
letters dated October 2004 and April 2008 that in order to 
substantiate a claim for an increased disability rating, the 
evidence must show that his service-connected disability had 
gotten worse. 

In addition, the letters notified the veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five 
elements of a service connection claim including: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Id.  

In the present appeal, the veteran was provided specific 
notice of how VA determines a disability rating and an 
effective date in letters dated May 2006 and April 2008.  The 
veteran's claims were adjudicated subsequent to the notices, 
giving him a meaningful opportunity to participate 
effectively in the adjudication of his claims.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Additionally, the Board finds that the veteran received 
appropriate notice, with respect to his claims for 
increased rating claims, under Vazquez-Flores v. Peake, 
22 Vet. App  37 (2008).  Specifically, the veteran was 
informed in the April 2008 of the specific diagnostic 
code criteria which applied to his claim for an 
increased initial disability rating for sensory 
neuropathy of the right leg.  Additionally, the veteran 
was informed of the specific diagnostic criteria which 
applied to his claim for an increased disability rating 
for service-connected lumbar spine DJD in a letter dated 
May 2008.  Thus, the record makes clear that the veteran 
had actual knowledge of the information required under 
Vazquez-Flores.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all pertinent VA and private medical 
records identified by the veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claim.  The veteran was also provided medical 
examinations regarding his claims in November 2004.  As noted 
above, the veteran failed to appear for a scheduled VA 
examination in July 2008.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes that in light of the veteran's 
disinclination to fully cooperate with the process, all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims and that any 
further attempts to assist the veteran in developing his 
claims would result in needless delay, and are thus 
unwarranted.

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  To that end, the Board observes that the veteran has 
been represented by legal counsel throughout the pendency of 
the claims.  The veteran's lawyer elected in writing not to 
present evidence and testimony at a hearing before a Veterans 
Law Judge.

The Board will therefore proceed to a decision on the merits.  


1.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
post-traumatic stress disorder (PTSD).

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2008).

For certain chronic disorders, including duodenal ulcers, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran essentially contends he is entitled to service 
connection for erectile dysfunction.  Although he has 
obliquely contended that his erectile dysfunction is a result 
of his service-connected PTSD disability, he has not 
specifically contended he is entitled to service connection 
on a secondary basis.  The Board will address both theories 
of service connection.

Direct

As stated above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The Board will address each element in turn.

With regard to element (1), the record reveals a February 
2004 VA examiner's assessment that the veteran has erectile 
dysfunction.  For that reason, the Board finds that element 
(1) is satisfied.

With regard to element (2), there is no evidence in the 
veteran's service medical records that he complained of or 
was treated for erectile dysfunction or sexual dysfunction.  
Indeed, the veteran has not contended he had such dysfunction 
during his active duty service.  There is no other evidence 
contemporaneous with the veteran's active duty service which 
indicates such dysfunction.  Thus, the Board finds that 
Hickson element (2) is not satisfied, and the claim fails on 
that basis alone.

With regard to Hickson element (3), the Board has carefully 
reviewed the record and has determined that there is no 
medical evidence which purports to address the nexus between 
the veteran's erectile dysfunction and his active duty 
service.  Thus, the claim also fails for lack of proof 
regarding element (3).

For those reasons, the Board finds that a claim under a 
direct service connection theory fails.



Secondary

As indicated above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin supra.  The 
Board will address each element.

With regard to element (1), as above, the Board finds the 
February 2004 assessment is sufficient evidence of a current 
disability.

With regard to element (2), the record reveals that the 
veteran is service connected for PTSD and a lumbar back 
disability.  Thus, the element (2) is satisfied.

With regard to element (3), the Board notes that there is no 
medical opinion which purports to relate either the veteran's 
PTSD or DJD lumbar back disabilities to the veteran's current 
erectile dysfunction.  The February 2004 medical examiner 
simply did not make any finding as to the etiology of the 
veteran's erectile dysfunction.  Nor is there any other 
medical opinion addressing the etiology of the condition.  
The Board notes that the veteran has been represented by an 
attorney throughout the claim and thus presumably knows of 
his duty to substantiate his claims.  See 38 U.S.C.A. 
§ 5107(a) (West 2002).

For the reasons stated above, the Board finds that the 
preponderance of evidence supports a conclusion that the 
veteran's erectile dysfunction is unrelated to his active 
duty service.



2.  Entitlement to an increased initial disability rating for 
service-connected sensory neuropathy of the right lower 
extremity, currently evaluated as 10 percent disabling 
effective September 15, 2004.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Assignment of diagnostic code

The veteran's service-connected sensory neuropathy is rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8521 [External 
popliteal nerve (common peroneal), Paralysis of].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 8521 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case.  In a 
December 1992 medical examination, the examiner noted that 
the EMG [electromyography] findings were consistent with 
right perineal nerve neuropathy.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code be used.  Accordingly, 
the Board concludes that the veteran is appropriately rated 
under Diagnostic Code 8521.

Specific schedular criteria

Diagnostic Code 8521 deals with disabilities of the popliteal 
nerve and provides for the following levels of disability:

40 % Complete; foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of the 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of the foot and toes.

Incomplete:

30% Severe;

20% Moderate;

10% Mild

See 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2008).

Words such as "moderately severe" and "severe" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just." See 38 C.F.R. § 4.6 (2008).

The Board observes in passing that "moderate" is defined as 
"of average or medium quality, amount, scope, range, etc." 
See Webster's New World Dictionary, Third College Edition 
(1988) 871. Although the word "severe" is not defined in VA 
regulations, "severe" is generally defined as "of a great 
degree: serious." See Webster's Ninth New Collegiate 
Dictionary (1990) 1078.


Analysis

The veteran's right leg neuropathy is related to a gunshot 
wound received in the right calf.  A November 2004 VA 
examiner stated that the neuropathy is manifested by reports 
of abnormal sensation, constant pain, anesthesia and 
weakness.  The examiner stated that the functional impairment 
of the condition is that the veteran can not stand for long 
periods of time.  Neurological examination of the lower 
extremities revealed motor function within normal limits, 
sensor function within normal limits and right lower 
extremity reflexes with knee jerk and ankle jerk of 2+.  An 
October 2004 treatment note reports neurological findings as 
"nonfocal with gross motor, sensory, and cerebellar all 
intact with exception of just very subtle dorsiflex weakness 
4/5 in the right lower extremity, but I do not detect severe 
foot drop in [the veteran]."  

The October 2004 examiner's report is in accord with reports 
from 1993.  A February 1993 medical examiner described the 
neurologic effect as "positive burning, numbness and 
persistent pain."  A June 1993 examiner reported subjective 
complaints of the leg hurting constantly with "intermittent 
sharp pains lasting up to 15 seconds."  The June 1993 
examiner noted that foot drop was unable to be demonstrated 
and that the veteran's right leg strength and range of motion 
were normal.

In sum, the veteran's lower right leg neurologic condition 
symptoms are more congruent with mild criteria than moderate.  
The objective medical evidence reveals the veteran has normal 
motor function, normal sensor function, normal reflexes and 
normal range of motion.  The subjective evidence claims are 
of constant pain, anesthesia and weakness.  The subjective 
evidence is not substantiated by the objective medical 
evidence.  For those reasons, the Board finds that the record 
supports a conclusion that the criteria of moderate 
symptomatology are not met, and that an increased initial 
disability rating in excess of 10 percent disabling is not 
warranted.



Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As noted above, the evidence of record reveals that the 
veteran's right leg neuropathy condition has remained 
essentially the same since 1993 examinations.  There is no 
evidence of record which supports a finding of a higher or 
lower disability rating since service connection was granted.  
Thus, staged ratings are not appropriate.

3.  Entitlement to an increased disability rating for 
service-connected lumbar spine degenerative joint disease 
(DJD) currently evaluated as 10 percent disabling effective 
July 16, 2003.

The relevant law and regulations for increased disability 
ratings - in general have been stated above and will not be 
repeated here.

Relevant law and regulations

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. 
§ 4.40 (2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2008).

Assignment of diagnostic code

The veteran's service-connected low back disability is rated 
under Diagnostic Code 5237 [lumbosacral strain], which means 
that it is rated under the General Rating Formula for 
Diseases and Injuries of the Spine, discussed below.

The Board must first consider whether another rating code is 
"more appropriate" than the ones used by the RO. See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995). The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case. See Butts v. Brown, 5 Vet. App. 
532, 538 (1993). One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology. Any change in a diagnostic code by a VA 
adjudicator must be specifically explained. See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected low back disability is 
manifested by complaints ofpain in the lower back with 
occasional pain in both legs, as well as demonstrated 
limitation of motion with pain.  A September 2003 x-ray 
report reveals mild degenerative change with moderate change 
involving the narrowing of disc space and a diagnosis of 
"mild to moderate degenerative change involving the 
sacroiliac joints."  The diagnosis reported in the September 
2003 VA examination of the veteran was lumbar spine DJD, 
secondary to his service-connected gun shot wound.  The 
November 2004 examiner noted a diagnosis of "degenerative 
joint disease of the lumbar spine."  Based on the diagnoses 
of lumbar spine DJD, the Board determines that the most 
appropriate diagnostic code is Diagnostic Code 5242 
[Degenerative arthritis of the spine].  In passing, the Board 
observes that the record does not include a diagnosis of 
lumbar strain.  However, the resulting analysis for lumbar 
strain and degenerative arthritis is the same.

Under current rating criteria, all lumbar spine disabilities, 
except intervertebral disc syndrome, are rated using the same 
criteria.  The Board has therefore given thought as to 
whether the veteran's service-connected back disability could 
appropriately be rated as intervertebral disc syndrome under 
the different rating criteria found in Diagnostic Code 5243.  
However, even though the veteran has complained of occasional 
pain radiating into his legs, there is of record no diagnosis 
of neurological problems.  Indeed, as has been alluded to 
above, the September 2003 VA examiner specifically found no 
neurological deficiency related to the veteran's lumbar 
spine.  In addition, the November 2004 VA examiner 
specifically found that "there are no signs of 
intervertebral disc syndrome present."  Moreover, if the 
veteran were to be rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
episodes, this would not be to his advantage, since there are 
no incapacitating episodes to be found in the record.

In summary, the Board believes that the veteran's condition 
is most appropriately rated under Diagnostic Code 5242.



Specific rating criteria

The veteran's claim was received by the RO on July 2003.  
Subsequent to the veteran's claim, the applicable rating 
criteria for the spine, found at 38 C.F.R. 
§ 4.71a, were amended effective September 26, 2003. See 68 
Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Where a law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary of VA 
to do otherwise and the Secretary did so. See VAOGCPREC 7- 
2003.

The Board will apply both the old and new versions of the 
criteria to the veteran's claim. Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  However, the revised criteria may not be 
applied to any time period before the effective date of the 
change. See VAOPGCPREC 3- 2000; see also Green v. Brown, 10 
Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

Under the former schedular criteria, the veteran's service- 
connected low back disability has been evaluated by the RO 
under 38 C.F.R. §§ 4.71a, Diagnostic Code 5295 [lumbosacral 
strain] (2002).

Diagnostic Code 5295, effective prior to September 26, 2003, 
provided the following levels of disability:

Severe; with listing of whole spine to opposite side, 
positive Goldwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion . . . . . . . 40 percent

With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position . . . . . . 20 
percent

With characteristic pain on motion . . . . . . . . . . 10 
percent

With slight subjective symptoms only . . . . . . . . 0 
percent

See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to 
September 23, 2002).

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002 
and 2008).

(ii.) The current schedular criteria

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

Analysis

(i) former criteria

In order to obtain a higher disability rating under the 
former criteria, the evidence would have to show "muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position."  As noted above, 
these criteria apply only between the date of the veteran's 
claim, July 16, 2003, to September 25, 2003.  The Board 
observes that the only evidence of record for that period is 
the September 3, 2003, VA medical examiner's report.  That 
examiner noted that the veteran's lumbar spine range of 
motion was: flexion of 0-80 degrees; extension of 0-30 
degrees; right and left lateral of 0-30 degrees; and right 
and left rotation of 0-30 degrees.  The examiner did not find 
radiation of pain on movement, muscle spasm, or tenderness.  
No ankylosis was noted.  

In sum, there is no evidence of muscle spasm, nor loss of 
lateral spine motion.  For that reason, the Board finds that 
the veteran is not entitled to a disability rating in excess 
of 10 percent under the former criteria.  

(ii) current criteria

In order to establish a higher disability rating under the 
current criteria the evidence must show forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The 2003 evidence 
is stated above.  There was no evidence of an abnormal gait 
or abnormal spinal contour, nor was there evidence in 2003 of 
muscle spasm.  The ranges of motion included flexion in 
excess of 60 degrees and a combined range of motion in excess 
of 120 degrees.  Thus, the 2003 evidence does not support an 
increased disability rating under the current criteria.

The November 2004 VA examiner noted the following ranges of 
motion: flexion of 90 degrees; extention of 0-30 degrees; 
right and left lateral flexion of 0-30 degrees; and, right 
and left rotation of 30 degrees.  The Board notes that normal 
range of motion for the lumbar spine is flexion of 90 
degrees; extension of 30 degrees; lateral flexion of 30 
degrees; and, rotation of 30 degrees.  See 38 C.F.R. § 4.71a, 
Plate V (2008).

Flexion, therefore, was beyond the 60 degrees required for an 
increased disability rating.  Combined range of motion 
totaled 240 degrees, well beyond the 120 degrees required for 
an increased disability rating.  And, as in September 2003, 
there was no ankylosis and no muscle spasm, and no notation 
of abnormal spinal curvature or abnormal gait.  The examiner 
did note that there was tenderness found on examination.  In 
sum, the 2004 evidence does not support an increased 
disability rating under the current criteria.

The Board has reviewed the medical evidence in the record and 
has not found any other evidence supporting the veteran's 
claim for an increased disability rating.  After review of 
the evidence, the Board finds that the current criteria for 
an increased disability rating are not met.

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately. See 38 C.F.R. § 4.25 (2008); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
anti-pyramiding provision of 38 C.F.R. § 4.14 (2008) provides 
that evaluation of the same disability under various 
diagnoses is to be avoided.

Currently, Note (1) under the General Rating Formula directs 
evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. See also Bierman v. Brown, 6 Vet. App. 125 
(1994) [holding that under former Diagnostic Code 5293 a 
separate rating for a neurological disability may be 
appropriate when its manifestations are distinct from the 
musculoskeletal disorder].

The Board is aware that the veteran has complained of 
occasional pain spreading from his back into the legs. 
However, the November 2004 examiner reported that "[M]otor 
function [of the lower extremities] is within normal limits . 
. . sensory function is abnormal with findings of some 
decreased sensation r lower leg."  The sensory neurology was 
addressed above, and the veteran is compensated separately 
for that disability.  However, as discussed in the previous 
section, there is no evidence of foot drop, ankle jerk or 
other symptom of lower extremity disability in the medical 
evidence of record.  Finally, the veteran reported no trouble 
with his bladder and bowel.

Based on the absence of objectively demonstrated neurological 
symptomatology, the Board finds that a separate rating for 
neurological impairment is not warranted.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's lumbosacral DJD 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  The Board recognizes that the November 
2004 examiner stated that the veteran's lumbar spine range of 
motion "is additionally limited by pain and pain has the 
major functional impact."  However, the examiner also found 
that the veteran's low back range of motion is "not 
additionally limited by fatigue, weakness, lack of endurance 
and incoordination."  

The Board recognizes that the record indicates that the 
veteran complains that his back hurts constantly, and that he 
can not lift much weight.  See Veteran's statement dated 
October 17, 2004.  Although the Board does not doubt that the 
veteran experiences back pain, the November 2004 examiner 
measured ranges of motion that were well within the normal 
ranges of motion stated above.  The Board finds that very 
limited loss of range of motion due to pain does not serve to 
allow for the assignment of additional disability in excess 
of the 10 percent which had already been assigned.

Thus, assignment of additional disability based on DeLuca 
factors is not warranted.

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

As noted in the Introduction above, the veteran's claim for 
an increased disability rating for his lumbar back disability 
was filed in October 2004.  In this case, therefore, the 
relevant time period is from October 2003 to the present. At 
all times, the assigned disability ratings remained 
unchanged.  The question to be answered by the Board, then, 
is whether any different rating should be assigned for any 
period from October 2003 to the present.

As noted above, the evidence of record indicates that the 
veteran's service-connected lumbar DJD disability has 
remained essentially unchanged.  That is, the back disability 
was manifested throughout the period by mild limited motion 
and complaints of pain.  Throughout the period, there were no 
clinical findings sufficient to justify the assignment of a 
higher or lower rating.

Thus, increased disability ratings for the veteran's service 
disabilities were not warranted for the period beginning one 
year before his claim.  Accordingly, there will be no staged 
ratings assigned.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2008).  

The record shows that the veteran has not requested an 
extraschedular rating, and the RO did not consider the matter 
of an extraschedular rating.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating for the veteran's service-connected 
right lower leg sensory neuropathy and lumbar spine DJD 
disabilities.  


ORDER

Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected PTSD, is denied.

Entitlement to an increased initial disability rating for 
service-connected sensory neuropathy of the right lower 
extremity is denied.

Entitlement to an increased disability rating for service-
connected lumbar spine degenerative joint disease (DJD) is 
denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


